NEWS RELEASE FOR IMMEDIATE RELEASE July 27, 2010 CAPITOL FEDERAL FINANCIAL REPORTS THIRD QUARTER 2010 RESULTS Topeka, KS - Capitol Federal Financial (NASDAQ: CFFN) (the “Company”) announced results today for the quarter ended June 30, 2010.Detailed results of the quarter are available in the Company's Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, which is expected to be filed with the Securities and Exchange Commission on July 29, 2010 and posted on our website, http://ir.capfed.com/sec.cfm. Public share information is not calculated in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Highlights for the quarter include: · net income of $16.8 million, · diluted earnings per common share of $0.23, · diluted earnings per public share of $0.79, · dividends paid of $0.50 per public share, · equity to total assets ratio of 11.2% at June 30, 2010, · tangible equity to assets ratio of 9.7% at June 30, 2010 for Capitol Federal Savings Bank (the “Bank”), and · non-performing assets to total assets ratio of 0.47% at June 30, 2010. On July 12, 2010, the Board of Directors declared a $0.50 per public share dividend to stockholders of record as of July 23, 2010, payable on August 6, 2010. Results of Operations for the Quarter Ended June 30, 2010 Net income for the quarter ended June 30, 2010 was $16.8 million compared to $15.5 million for the same period in the prior fiscal year.The $1.3 million increase in net income between periods was primarily a result of a $3.5 million decrease in federal insurance premiums, a $1.7 million decrease in other expenses, net, and a $1.3 million decrease in the provision for loan losses, partially offset by a decrease in net interest income of $5.0 million.Federal insurance premiums in the prior year quarter included a $3.8 million Federal Deposit Insurance Corporation (“FDIC”) special assessment.There was no such special assessment in the current year quarter.The decrease in other expenses, net was primarily due to the prior year quarter including $566 thousand of impairments and valuation allowances related to our mortgage-servicing right assets compared to a recovery of $636 thousand during the current year quarter. The net interest margin decreased 29 basis points from 2.26% for the June 30, 2009 quarter to 1.97% for the June 30, 2010 quarter.The decrease in the net interest margin was due to an increase in the average balance of interest-earning assets at lower yields compared to the quarter ended June 30, 2009. Net interest income was $40.9 million for the quarter ended June 30, 2010, compared to $45.9 million for the same period in the prior fiscal year.The $5.0 million decrease was due to an $11.6 million decrease in interest income, partially offset by a decrease in interest expense of $6.6 million.The $11.6 million decrease in interest income was primarily a result of decreases in interest income on loans receivable of $7.7 million and mortgage-backed securities (“MBS”) of $7.3 million due to decreases in the average yield and average balance of both portfolios, partially offset by an increase in interest income on investment securities of $3.3 million as a result of an increase in the average balance of the investment portfolio.The decrease in interest expense was primarily due to a decrease in interest expense on deposits, primarily on our certificate of deposit portfolio, due to the portfolio repricing to lower market rates. 1 The Bank recorded a provision for loan losses of $1.8 million during the current quarter, compared to a provision of $3.1 million for the quarter ended June 30, 2009.The $1.8 million provision for loan losses is composed of $1.2 million related to increasing and establishing specific valuation allowances (“SVAs”), primarily on purchased loans, and $615 thousand due to an increase in certain factors in our general valuation model to account for the current economic conditions, such as the current status and trends in real estate values, and also the recent loss and SVA experience on our purchased loan portfolio. Results of Operations for the Nine Months Ended June 30, 2010 Net income for the nine months ended June 30, 2010 was $52.4 million compared to $49.5 million for the same period in the prior fiscal year.The $2.9 million increase in net income between periods was primarily a result of a $6.5 million gain on securities and a $2.8 million decrease in other expenses, net, partially offset by a decrease in net interest income of $4.6 million and an increase in the provision for loan losses of $2.4 million.The gain on securities resulted from the sale of trading MBS in conjunction with the loan swap transaction during the December 31, 2009 quarter. The proceeds from the sale were primarily reinvested into the investment securities portfolio.The decrease in other expenses, net was primarily due to the prior year nine month period including $1.6 million of impairments and valuation allowances related to our mortgage-servicing rights assets compared to a recovery of $670 thousand in the current year nine month period.The net interest margin decreased 12 basis points, from 2.21% for the nine months ended June 30, 2009 to 2.09% for the nine months ended June 30, 2010.The decrease in the net interest margin was due to an increase in the average balance of interest-earning assets at lower yields compared to the nine months ended June 30, 2009. Net interest income for the nine months ended June 30, 2010 was $128.4 million compared to $133.0 million for the same period in the prior fiscal year.The $4.6 million decrease in net interest income was primarily due to a $19.5 million decrease in interest income on MBS and a $17.1 million decrease in interest income on loans receivable, partially offset by a $15.2 million decrease in interest expense on the deposit portfolio, an $8.0 million decrease in interest expense on Federal Home Loan Bank (“FHLB”) advances and a $7.3 million increase in interest income on investment securities as a result of an increase in the average balance of the investment portfolio.The $15.2 million decrease in interest expense on deposits was due to the portfolios, primarily the certificate of deposit and money market portfolios, repricing to lower market rates.The $8.0 million decrease in interest expense on FHLB advances was due primarily to the refinance of $875.0 million of FHLB advances during the second and third quarters of fiscal year 2009. The Bank recorded a provision for loan losses of $8.1 million during the current nine month period, compared to a provision of $5.8 million for the nine months ended June 30, 2009.The $8.1 million provision for loan losses is composed of $5.3 million related to the increase in certain loss factors in our general valuation allowance model, primarily on purchased loans, and $2.8 million related to establishing or increasing SVAs, also primarily on purchased loans.The increase in certain loss factors in our general valuation allowance model reflects the risks inherent in our loan portfolio due to decreases in real estate values in certain geographic regions where the Bank has purchased loans, the continued elevated level of unemployment, the increase in non-performing loans and loan charge-offs, and SVAs, particularly related to our purchased loan portfolio.These factors contributed to the increase in the provision for loan losses in fiscal year 2010 and resulted in an increase in our allowance for loan losses. 2 Financial Condition as of June 30, 2010 Total assets increased $139.7 million, from $8.40 billion at September 30, 2009 to $8.54 billion at June 30, 2010, due primarily to growth in the deposit portfolio, which was used to fund investment security purchases. During the current quarter, the Bank prepaid $200.0 million of fixed-rate FHLB advances with a weighted average contractual rate of 4.63%.The prepaid advances were replaced with $200.0 million of fixed-rate FHLB advances with a weighted average contractual interest rate of 3.17% and a term of 84 months.The Bank paid an $875 thousand prepayment penalty to the FHLB as a result of prepaying the FHLB advances, which was deferred as an adjustment to the carrying value of the new advances, effectively increasing the interest rate on the new advances 7 basis points to 3.24%. Also during the current quarter, a maturing $100.0 million FHLB advance with a contractual rate of 3.94% was renewed at a contractual rate of 3.23%. Loans 30 to 89 days delinquent decreased $3.7 million from $26.8 million at September 30, 2009 to $23.1 million at June 30, 2010.Non-performing loans increased $2.3 million from $30.9 million at September 30, 2009 to $33.2 million at June 30, 2010. The balance of non-performing loans continues to remain at historically high levels due to the continued elevated level of unemployment coupled with the decline in real estate values, particularly in some of the states in which we have purchased loans. Despite the current economic operating environment and some deterioration in our portfolio, particularly the purchased loan portfolio, we believe that our overall credit quality continued to compare favorably to the industry and our peers.Our ratio of non-performing loans to total loans increased from 0.55% at September 30, 2009 to 0.62% at June 30, 2010.Our ratio of non-performing assets to total assets increased from 0.46% at September 30, 2009 to 0.47% at June 30, 2010.At June 30, 2010, our allowance for loan losses was $15.7 million or 0.29% of the total loan portfolio and 47% of total non-performing loans.This compares with an allowance for loan losses of $10.2 million or 0.18% of the total loan portfolio and 33% of total non-performing loans as of September 30, 2009. Stockholders’ equity increased $18.7 million, from $941.3 million at September 30, 2009 to $960.0 million at June 30, 2010.The increase was due to net income of $52.4 million and an increase in accumulated other comprehensive income of $2.6 million, partially offset by dividend payments of $37.9 million during the current fiscal year. Consistent with our goal to operate a sound and profitable financial organization, we actively seek to maintain a “well-capitalized” status in accordance with regulatory standards.As of June 30, 2010, the Bank exceeded all capital requirements of the Office of Thrift Supervision (“OTS”).The following table presents the Bank’s regulatory capital ratios at June 30, 2010 based upon regulatory guidelines. Regulatory Requirement Bank For “Well- Ratios Capitalized” Status Tangible equity 9.7% N/A Tier 1 (core) capital 9.7% 5.0% Tier 1 (core) risk-based capital 23.2% 6.0% Total risk-based capital 23.5% 10.0% 3 A reconciliation of the Bank’s equity under GAAP to regulatory capital amounts as of June 30, 2010 is as follows (dollars in thousands): Total equity as reported under GAAP Unrealized gains on AFS securities Other Total tangible and core capital Allowance for loan losses (1) Total risk based capital (1) This amount represents the general valuation allowances calculated using the formula analysis. Specific valuation allowances are netted against the related loan balance on the Thrift Financial Report and are therefore not included in this amount Management's Discussion of Dividends We strive to enhance stockholder value while maintaining a strong capital position.We continue to provide returns to stockholders through our dividend payments.On July 12, 2010, the Board of Directors declared a dividend of $0.50 per share which will be paid on August 6, 2010 to stockholders of record as of July 23, 2010.Due to Capitol Federal Savings Bank MHC’s (“MHC”) waiver of dividends, the dividend of $0.50 per share will be paid only on public shares, except as needed for continuing operations of MHC. Our cash dividend payout policy is continually reviewed by management and the Board of Directors.Dividend payments depend upon a number of factors, including the Company's financial condition and results of operations, the Bank’s regulatory capital requirements, regulatory limitations on the Bank's ability to make capital distributions to the Company, the amount of cash at the holding company and the continued waiver of dividends by MHC.It is expected that MHC will continue to waive future dividends, subject to regulatory limitations, except to the extent dividends are needed to fund its continuing operations.At June 30, 2010, Capitol Federal Financial, at the holding company level, had $137.8 million in deposit accounts held at the Bank, available to further the Company's general corporate and capital management strategies, which could include the payment of dividends. The Company currently has a relatively unique corporate structure; therefore, reporting of certain information under GAAP is not necessarily reflective of the process considered by the Board of Directors in connection with its dividend policy.The earnings per share amounts in the following table are presented in accordance with GAAP.Included in the GAAP earnings per share calculations are the average shares held by MHC. 4 The following is a reconciliation of the basic and diluted earnings per share calculations. For the Three Months Ended For the Nine Months Ended June 30, June 30, (in thousands, except share and per share data) Net income (1) Average common shares outstanding Average committed ESOP shares outstanding Total basic average common shares outstanding Effect of dilutive RRP shares Effect of dilutive stock options Total diluted average common shares outstanding Net earnings per share: Basic Diluted (1) Net income available to participating securities (unvested RRP shares) was inconsequential for the three and nine month periods ended June 30, 2010 and June 30, 2009. 5 Because of the waiver of dividends by MHC, the inclusion of shares held by MHC understates earnings per share available to be paid out through dividends to the Company’s public stockholders.The following table is presented to provide a better understanding of the information the Board of Directors reviews when considering the amount of dividends to declare.The table presents basic and diluted earnings per share, excluding shares held by MHC from the earnings per share calculation.The following information is not presented in accordance with GAAP. Three Months Ended Nine Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) Net income (1) Total basic average common shares outstanding Average shares held by MHC Total adjusted basic average shares held by public stockholders Effect of dilutive RRP shares Effect of dilutive stock options Total adjusted diluted average shares held by public stockholders Net earnings per share, available to public stockholders: Basic Diluted (1) Net income available to participating securities (unvested RRP shares) was inconsequential for the three and nine month periods ended June 30, 2010 and June 30, 2009. 6 The following table shows the number of shares eligible to receive dividends at June 30, 2010.MHC has waived its right to dividends, except as needed for continuing operations. Total voting shares outstanding at September 30, 2009 Treasury stock acquisitions RRP grants Options exercised Total voting shares outstanding at June 30, 2010 Unvested shares in ESOP Shares held by MHC Total public shares at June 30, 2010 Capitol Federal Financial is the holding company for Capitol Federal Savings Bank.Capitol Federal Savings Bank has 45 branch locations in Kansas and Missouri.Capitol Federal Savings Bank employs 692 full time equivalent employees in the operation of its business and is one of the largest residential lenders in the State of Kansas. News and other information about the Company can be found on the Internet at the Bank’s website, http://www.capfed.com. Except for the historical information contained in this press release, the matters discussed may be deemed to be forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties, including changes in economic conditions in the Company’s market area, changes in policies by regulatory agencies and other governmental initiatives affecting the financial services industry, fluctuations in interest rates, demand for loans in the Company’s market area, the future earnings and capital levels of Capitol Federal Savings Bank, which would affect the ability of the Capitol Federal Financial to pay dividends in accordance with its dividend policies, competition, and other risks detailed from time to time in Capitol Federal Financial’s SEC reports.Actual strategies and results in future periods may differ materially from those currently expected.These forward-looking statements represent Capitol Federal Financial’s judgment as of the date of this release.Capitol Federal Financial disclaims, however, any intent or obligation to update these forward-looking statements. For further information contact: Jim Wempe Kent Townsend Vice President, Investor Relations Executive Vice President and Chief Financial Officer ansas Ave. ansas Ave. Topeka, KS66603 Topeka, KS66603 (785) 270-6055 (785) 231-6360 jwempe@capfed.com ktownsend@capfed.com 7 Supplemental Financial Information. (Dollars in thousands, except per share amounts) June 30, September 30, ASSETS: (Unaudited) Cash and cash equivalents (includes interest-earning deposits of $64,070 and $32,319) Investment securities: Available-for-sale (“AFS”) at estimated fair value (amortized cost of $56,735 and $235,185) Held-to-maturity (“HTM”) at amortized cost (estimated fair value of $1,152,442 and $248,929) MBS: AFS, at estimated fair value (amortized cost of $1,048,106 and $1,334,357) HTM, at amortized cost (estimated fair value of $542,761 and $627,829) Loans receivable, net (of allowance for loan losses of $15,677 and $10,150) Bank-owned life insurance Capital stock of FHLB, at cost Accrued interest receivable Premises and equipment, net Real estate owned, net Prepaid federal insurance premium Other assets TOTAL ASSETS LIABILITIES: Deposits Advances from FHLB Other borrowings, net Advance payments by borrowers for taxes and insurance Income taxes payable Deferred income tax liabilities, net Accounts payable and accrued expenses Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock ($0.01 par value) 50,000,000 shares authorized; none issued Common stock ($0.01 par value) 450,000,000 shares authorized, 91,512,287 shares issued;73,990,978 and 74,099,355 shares outstanding as of June 30, 2010 and September 30, 2009, respectively Additional paid-in capital Unearned compensation, Employee Stock Ownership Plan (“ESOP”) Unearned compensation, Recognition and Retention Plan (“RRP”) Retained earnings Accumulated other comprehensive income, net of tax Less shares held in treasury (17,521,309 and 17,412,932 shares as of June 30, 2010 and September 30, 2009, respectively, at cost) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 8 For the Three Months Ended For the Nine Months Ended June 30, June 30, INTEREST AND DIVIDEND INCOME: Loans receivable MBS Investment securities Capital stock of FHLB Cash and cash equivalents 61 50 Total interest and dividend income INTEREST EXPENSE: FHLB advances Deposits Other borrowings Total interest expense NET INTEREST AND DIVIDEND INCOME PROVISION FOR LOAN LOSSES NET INTEREST AND DIVIDEND INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME: Retail fees and charges Insurance commissions Loan fees Income from bank owned life insurance Gain on securities, net Gain on loans receivable, net Other income, net Total other income OTHER EXPENSES: Salaries and employee benefits Communications, information technology, and occupancy Federal insurance premium Advertising and promotional Deposit and loan transaction costs Regulatory and outside services Postage and office supplies Other expenses, net Total other expenses INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME Basic earnings per common share Diluted earnings per common share Dividends declared per public share Basic weighted average common shares Diluted weighted average common shares 9 At For the Nine Months Ended June 30, 2010 June 30, 2010 June 30, 2009 Average Interest Average Interest Yield/ Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Rate Balance Paid(7) Rate Balance Paid(7) Rate Assets: (Dollars in thousands) Interest-earning assets: Loans receivable (1) 5.28% % % MBS (2) Investment securities (2)(3) Capital stock of FHLB Cash and cash equivalents Total interest-earning assets (1) (2) Other noninterest-earning assets Total assets Liabilities and stockholders' equity: Interest-bearing liabilities: Checking 0.13% % % Savings Money market Certificates Total deposits FHLB advances (4) Repurchase agreements Other borrowings Total borrowings Total interest-bearing liabilities Other noninterest-bearing liabilities Stockholders' equity Total liabilities and stockholders' equity (Continued) 10 At For the Nine Months Ended June 30, 2010 June 30, 2010 June 30, 2009 Average Interest Average Interest Yield/ Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Rate Balance Paid(7) Rate Balance Paid(7) Rate Net interest rate spread (5) 1.82% % % Net interest-earning assets Net interest margin (6) Ratio of interest-earning assets to interest-bearing liabilities Selected Performance Ratios: Return on average assets (annualized) % % Return on average equity (annualized) Average equity to average assets (Concluded) (1) Calculated net of unearned loan fees, deferred costs, and undisbursed loan funds.Non-accruing loans are included in the loans receivable average balance with a yield of zero percent. Balance includes mortgage LHFS. (2) MBS and investment securities classified as AFS are stated at amortized cost, adjusted for unamortized purchase premiums or discounts. (3) The average balance of investment securities includes an average balance of nontaxable securities of $72.0 million and $59.3 million for the periods ended June 30, 2010 and June 30, 2009, respectively. (4) FHLB advances are stated net of deferred gains and deferred prepayment penalties.The rate at June 30, 2010 is the effective rate. (5) Net interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. (7)Net interest income represents the difference between interest income earned on interest-earning assets, such as mortgage loans, investment securities, and MBS, and interest paid on interest-bearing liabilities, such as deposits, FHLB advances, and other borrowings.Net interest income depends on the balance of interest-earning assets and interest-bearing liabilities, and the interest rates earned or paid on them. 11 For the Three Months Ended June 30, 2010 March 31, 2010 June 30, 2009 Average Interest Average Interest Average Interest Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Balance Paid(7) Rate Balance Paid(7) Rate Balance Paid(7) Rate Assets: (Dollars in thousands) Interest-earning assets: Loans receivable (1) 5.14% 5.21% $ 5,532,573 5.55% MBS (2) Investment securities (2)(3) Capital stock of FHLB Cash and cash equivalents 61 54 50 Total interest-earning assets Other noninterest-earning assets Total assets Liabilities and stockholders' equity: Interest-bearing liabilities: Checking 0.12% 0.12% 0.21% Savings Money market Certificates Total deposits FHLB advances (4) Repurchase agreements Other borrowings Total borrowings Total interest-bearing liabilities Other noninterest-bearing liabilities Stockholders' equity Total liabilities andstockholders' equity $ 8,329,121 (Continued) 12 For the Three Months Ended June 30, 2010 March 31, 2010 June 30, 2009 Average Interest Average Interest Average Interest Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Balance Paid(7) Rate Balance Paid(7) Rate Balance Paid(7) Rate Net interest rate spread (5) 1.70% 1.78% 1.93% Net interest-earning assets Net interest margin (6) Ratio of interest-earning assets to interest-bearing liabilities Selected performance ratios: Return on average assets (annualized) 0.79% 0.70% 0.74% Return on average equity (annualized) Average equity to average assets (Concluded) (1) Calculated net of unearned loan fees, deferred costs, and undisbursed loan funds.Non-accruing loans are included in the loans receivable average balance with a yield of zero percent. Balance includes mortgage LHFS. (2) MBS and investment securities classified as AFS are stated at amortized cost, adjusted for unamortized purchase premiums or discounts. (3) The average balance of investment securities includes an average balance of nontaxable securities of $72.3 million, $72.2 million, and $61.5 million for the quarters ended June 30, 2010, March 31, 2010, and June 30, 2009, respectively. (4) FHLB advances are stated net of deferred gains and deferred prepayment penalties. (5) Net interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. (7)Net interest income represents the difference between interest income earned on interest-earning assets, such as mortgage loans, investment securities, and MBS, and interest paid on interest-bearing liabilities, such as deposits, FHLB advances, and other borrowings.Net interest income depends on the balance of interest-earning assets and interest-bearing liabilities, and the interest rates earned or paid on them. 13
